$DIb- TRCXAS

                       .~,,rrTns.
                               ?a-Icx.\n
                                      fW7nII

                            January 12, 1967
    Honorable Henry Wade              Opinion No. hi-6
    District Attorney
    Dallas, Texas                     Re: Whether under the stated
                                          facta, a contest known as
                                          "Let'8 Go To The Races"
    Dear Sir:                             constitutesa lottery?
         You have requested an opinion of thle office a8 to
    whether a conteat known as "Let'8 Go To The Racea", con-
.   ducted under the following clrcumetanceaconstitutesa
    lottery:
             "An Individual presents hlmeelf at a
        certain business address and receives a card
        such as that enclosed and marked 'ExhibitA.’
        As stated on.the card, no purchase 1s neceesary
        to obtain such a,card. The individual then In
        accordance with the rules compares the numbere
        on hle card with numbers flashed upon a TV
        Bcreen or numbers poeted at the business address
        to ascertain the winner of amounts ranging from
        $5.00 to $1,000.00."
         We are In agreement with you that a contest conducted in
    accordancewith the aboye fact8 would not constitute a lottery
    within the meaning of Article 654, Vernon's Penal Code.
         In State v. Socony Mobil 011 Company, Inc., 386 S.W.2d
169~(Tex. CI   A    lyb4          f        ) the Court held
    that a Lotte;; l~Po,,o,;de~T":hf~e'e:;~;~is~
             "(1) A prize or prizes; (2) the award or
        dletrlb.utlonof the prize or prizes by chance;
        (3) the payment either directly or indirectly
        by the partlclpants of the considerationfor the
        right or privilege of participating:"

        In mice V- State Of Texas, 156 Tex. Crim. 372, 242 S.W.2d
433, (1%1), the public was permitted to reglater for prizes

                             - 20 -
-1   _.




               Honorable Henry Wade, page 2 (M-6)


               to be glven away on a certain day; no charge was made for the
               privilege of registering; anyone could register; he was not
               required to be a customer; and no consideration was charged
               to be present at the drawing for the prize winners. The Court
               held that this was not a lottery In that the participants in
               the prize drawing did not pay, directly or lndlrectly, any
               consideration for participating in the drawing, a necessary
               element of a lottery. The Court of Civil Appeals In State of
               Texas v. Socony Mobil 011 Cornpane supra, cited the Brlce
               case with approval in holding thai the payment of a considera-
               tion, either directly or Indirectly, for the privilege of
               participating lnth2 contest Is an Indispensable element to
               constitute such a contest a lottery.

                                         SUMMARY

                         The contest known as "Let's Go To The
                    Races" conducted In accordance
                                           .       with the. facts
                                                  _..          .
                    stated, does not constrture a lortery m vio-
                    latlon OS Article 654, V.P.C., In that no con-
                    sideration was paid, directly or indirectly,
                    by the partlclpants for the privilege of partl-
                    cipating in the contest.




               RWN:lk
               Prepared by Robert W. Norris
               Assistant Attorney General
               APPROVED:
               OPINION COMMITTEE
               Hawthorne Phillips, Chairman
               W. V. Geppert, Co-Chairman
          ,,.._Tom Keever
               Thomas Mack
               Wade Anderson
               R. L. Lattlmore
               Staff Legal Assistant
               A. J. Carubbl, Jr.
                                          - 21 -